 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDWTAR RADIOCORPORATIONandAMERICANFEDERATION OF RADIOARTISTS, AFL, PETITIONER.Case No. 5-RC-972.' July 15, 1952Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before John M. Dyer,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case," the Board finds :1.The Employer is engaged. in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) .of the Act.4.The Petitioner seeks a unit of all persons employed at the Em-ployer's stationWTAR (AM, FM, and TV) who appear profes-sionally and regularly before the microphone or camera.The Em-ployer argues that a unit so limited is inappropriate, and that theonly appropriate unit is an all-inclusive one consisting of all program-ing employees, nonperformers as well as performers.2The Em-ployer points out that some of the nonperformers whom it would in-clude also perform occasionally, while some of the performers whomthe Petitioner seeks are at times engaged in nonperforming activitiesas well.'There is no history of collective bargaining with respect tothe employees involved herein.The Employer operates a combined radio and television station atNorfolk, Virginia. Its nontechnical operations are divided function-ally into certain departments, such as the sales, promotion, news,traffic, music, film, and continuity departments. In addition, theseoperations require such nondepartmentalized employees as theproducer-directors, specialists, staff announcers, and nonstaff artists.Generally speaking, employees service both radio and television pro-grams.The supervisory hierarchy consists of the president andgeneral manager, who has over-all supervision; managers of the salesand promotion departments; a television operations manager and hisassistant; and a radio program manager and his assistant, called the1 On May 22, 1952,atWashington,D. C., theBoard heard oral argument in which anparties participated.2Neither the Employer nor the Petitioner desires to include technical or engineeringdepartment employees in the unit.-8For example,announcers occasionallywrite continuityor news stories;a filmdepart-ment employee performs semiregularly on radio and television ; news department em-ployees also broadcast the news programsthey have prepared ; music departmentemployeesalsoappear and perform on broadcasts;and salesman have also performed on programsand take anactivepart in preparing and rehearsing them.100 NLRB No. 20. WTAR RADIO CORPORATION251'chief announcer.Except for the sales and promotion departments,there appears 'to;be no separate supervisor for any of the remainingdepartments or for the nondepartmentalized employees.To the ex-tent. that the functions of these employees relate either to radio ortelevision, they are under the supervision of either the radio programmanager and his assistant, or the television operations manager andhis assistant, respectively.Thus, the supervision of such employeesvaries as their functions vary between radio and television.The Employer contends that because all its nontechnical employees,both performers and nonperformers, work as a team to produce theshows broadcast by the Employer over radio and television, the onlyappropriate unit is one which includes all such employees who pre-pare, sell, produce or schedule the shows broadcast by the Employer.While the integration of the Employer's operations in the productionof broadcasts may indicate the appropriateness of such a unit, it doesnot follow that it is the only appropriate unit.4On the contrary, thenarrower performers' unit may also be appropriate.The fact thatperformers appear professional before the microphone or camera atregular or frequent times does set them apart functionally and givesthem a peculiar community of interest not shared by the nonperform-ing employees. In its past decisions, the Board has clearly recog-nized this special community of interest of performers, and has es-tablished units limited to them in both the radio 6 and television 6industries.In theHampton Roadscase, the Board, in finding appropriate aunit of announcers at a radio station, said :[the announcers] perform a kind of work, requiring a kind oftalent, experience, and background which is distinguishable fromthat of the other program employees, and which gives rise tointerests in the terms and conditions of employment which aresufficiently different from those of other employees to warrantseparate representation for collective bargaining.Voice, dic-tion, personality, the ability to persuade through the spokenword-these are the tests by which announcers are judged, andthese are qualifications wholly unrelated to the jobs performedby others. . . . These special and highly individualistic quali-fications necessarily serve to distinguish [those who appear beforethe microphone] from other employees.4See, for example,HamptonRoadsBroadcasting Corporation(WGH),100 NLRB 238,issued this day ;Morand Brothers Beverage Co., et ai.,91 NLRB 409.°Hampton Roads Broadcasting Corporation(WGH), Supra;El Mundo BroadcastingCorp.,97 NLRB 1255;Emil Denemark Inc.,96 NLRB 1087;Neptune Broadcasting Com-pany,94 NLRB 1052.*American Broadcasting Company, Inc.,96 NLRB815 ;WCAU,Inc.,93 NLRB 162,Cf.ETTV,Inc.,97 NLRB 1477;Hearst Radio,Inc. (WBAL-TV),96 NLRB No. 136(unreported)where the Board indicated that a unit of all nonperforming employees of theprogram department would constitute an appropriate unit although that department alsocontained performers. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the present case involves a combined radio and televisionstation rather than a small radio station, this fact alone,. in our opinion,is not sufficient to warrant a departure from the principles enunciatedin theHampton Roadscase.In these circumstances, and in accordwith past Board precedent, we believe and find that the performers'unit sought by the Petitioner constitutes an appropriate one.The parties have stipulated that the following performers shall beincluded in the appropriate unit :(a) The announcers, some of whom are also disc jockeys;(b) the specialists such as the women's director and the homeeconomists; 7(c) the film department employee who performs on a semi-regular schedule on radio and television; 8(d) the news department employees, who regularly broadcastover radio; 9 and(e) certain nonstaff artists who, it is agreed, are employees ofthe Employer 10All that remains for consideration are the producer-directors, whomthe Petitioner would exclude because they are supervisors, and theremaining nonstaff artists, whom the Employer would exclude becausethey are allegedly not its "employees."Although some of the producer-directors are performers, they allproduce and direct television programs.They write or work from acompleted script of a particular program, assemble the necessary per-formers and props, rehearse the program, and direct the performersin rehearsals.When the show is on the air, the producer-directorsdirect the performers and cameras from a control booth and see to itthat the program is properly broadcast over the air. In the light ofthe foregoing, and in accord with past Board precedents in similarcircumstances, we all find that the producer-directors responsiblydirect the activities of all participants in the broadcast, and that there-fore they are supervisors within the meaning of the Act 11We shallexclude them from the unit.Among the remaining nonstaff artists, three composed a trio,12 whoare under contract to appear as part of a regular television program,produced by the Employer and sold as a package to the sponsor.Thetrio receives a program rate of pay established by the Employer, who°Alice White,Lucille Clark,and MadelineWeaver.Harry Nicholas.° Gilbert McLeod,Clayton Edwards,and John Patterson.10 Betty Sherry, Marian Carle,and Marie FrancesMorrisetta,who are singers, andWarnerTwyford andSandusky Curtis, who conduct regular weekly music and religiousprograms,respectively.21 HearstRadio,Inc., supra;Neptune Broadcasting Company, supra;American Broad-casting Company,Inc. (KF.CA-TV),93 NLRB 1410;National Broadcasting Co., Inc.,supra.12 Pearce,Tatum,and Trotman. WTAR RADIO CORPORATION253is reimbursed by the sponsor. In these circumstances, and in accordwith similar past Board precedents, we all find that the Employer hasa sufficient employing interest and control over this trio to warranttheir inclusion in the performers' unit found appropriate herein 18Accordingly, we shall include them.The two remaining nonstaff artists, William Diehl and Pete Glaser,broadcast weekly television shows .14However, both are hired andpaid by their respective sponsors, rather than by the Employer.Thesponsors pay the Employer only for the time purchased for thesebroadcasts.Although the Employer supplies the studio as well as thecamera and prop men, the record does not show any participation inthe production of these shows by the Employer. It exercises virtu-ally no control over Diehl and Glaser, except to prevent any violationof station policies or standards of public decency. In these circum-stances, a majority of the Board believes and finds that the Employerdoes not have such an employing interest and control over Diehl orGlaser as to warrant their inclusion in the unit found appropriate 15Accordingly, we shall exclude them from the unit.We find that all employees at the Employer's radio and televisionstationWTAR (AM, FM and TV), at Norfolk, Virginia, who appearregularly or frequently before the microphone or camera, includingbut not limited to staff announcers, disc jockeys, specialists, newsbroadcasters, and nonstaff artists, but excluding all other employees,18nonstaff artists Diehl and Glaser, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMANHERZOGand MEMBERMuiwociK, dissenting :For the reasons fully set forth in our dissenting opinion in theHampton Roadscase, we would find that a unit of all programmingemployees, nonperformers as well as performers, is the appropriateone, and would direct an election only in that unit.'SeeEl Mundo Broadcasting Corp., supra; Neptune Broadcasting Company, supra.14Diehl,regular sports editor for a Norfolk newspaper,has a show called"Teen AgeDoin's."Glaser has a program called "Sports Page "m Chairman HerzogandMembers MurdockandPetersonwould exclude, andMembersHoustonandStyleswould Include both Diehl and Glaser.11 Also excluded are music department employees,Leona Weaver,who has appeared onannual Christmas programs and occasionally a local lodge program ; and Clyde Moser, whoregularly appears as a piano or organ accompanist.(Weaver does not appear with sufficientdegree of regularity or frequency;while Moser,as an instrumentalist, has distinct interestsand skills,separate and apart,from the performers Involved herein.